Citation Nr: 1019178	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  04-05 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for service 
connected post-operative ganglion cyst in the left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to September 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision dated in April 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

In January 2008, the Board remanded the Veteran's claim for 
an increased rating for his left wrist for further procedural 
and evidentiary development.  In essence, the January 2008 
Board remand instructed the agency of original jurisdiction 
(AOJ) to schedule the Veteran for a VA examination with an 
appropriate specialist in order to determine the nature and 
severity of his service-connected left wrist disorder.  The 
AOJ was then instructed to readjudicate the claim.  

In March 2008, the VA Appeals Management Center (AMC) 
provided the Veteran with a letter informing him that he 
would be scheduled for an examination in connection with his 
appeal at the VA medical facility nearest to him.  In March 
2008, the AMC initiated a request for the Veteran be 
scheduled for a VA examination of the joints to determine the 
current severity of his service-connected left wrist 
disorder.  The examination was completed in April 2008, and a 
copy of the VA examination report has been associated with 
the Veteran's claims file.  The AMC subsequently 
readjudicated the claim in the January 2010 Supplemental 
Statement of the case (SSOC).  Thus, all of the Board's 
remand instructions have been complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) [where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance].  


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular 
evaluation for limitation of motion of the minor wrist, and 
his service-connected post-operative ganglion cyst of the 
left wrist is not manifested by impairment of the ulna, 
impairment of the radius, loss of supination and pronation, 
or ankylosis.

2.  The Veteran's service-connected post-operative ganglion 
cyst of the left wrist does not present an exceptional or 
unusual disability picture.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased evaluation for 
service-connected post-operative ganglion cyst of the left 
wrist have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.71a, Diagnostic Code 5211-5215.  

2.  The criteria for referral of the service-connected post-
operative ganglion cyst of the left wrist for consideration 
on an extra-schedular basis are not met.  38 C.F.R. 
§ 3.321(b)(1) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assure that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

I.	The Merits of the Claim

The Veteran contends that he is entitled to a rating in 
excess of 10 percent for his service-connected post-operative 
ganglion cyst of the left wrist.  For the reasons that 
follow, the Board concludes that an increased rating is not 
warranted.  

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  However, the evaluation of the same disability 
under various diagnoses, known as pyramiding, is to be 
avoided.  38 C.F.R. § 4.14 (2009). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Several of these Diagnostic Codes evaluate a forearm or wrist 
disability based on whether the affected extremity is major 
or minor, i.e., dominant or subordinate.  Handedness for the 
purpose of a dominant rating will be determined by the 
evidence of record, or by testing on VA examination.  Only 
one hand shall be considered dominant.  As demonstrated by 
the medical evidence of record, the Veteran is right-handed 
and as such, minor, as opposed to major, wrist disability 
ratings are applicable.  38 C.F.R. § 4.69.  

The Veteran's service connected post-operative ganglion cyst 
of the left wrist, is rated under Diagnostic Code 5215.  See 
38 C.F.R. § 4.71a (2009).  Diagnostic Code 5215 provides for 
a maximum disability rating of 10 percent for limitation of 
motion of the wrist with dorsiflexion of less than 15 degrees 
or palmar flexion limited in line with the forearm.  38 
C.F.R. § 4.71a.  Consequently, an increased rating under 
Diagnostic Code 5215 is not available.  

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App.  

Diagnostic Code 5214 provides a 20 percent disability rating 
for favorable ankylosis in 20 to 30 degrees of dorsiflexion 
for the minor extremity.

Diagnostic Code 5213 addresses impairment of supination and 
pronation and provides for a 10 percent evaluation where 
supination is limited to 30 degrees or less.  38 C.F.R. § 
4.71a, Diagnostic Code 5213.  When pronation is lost beyond 
the middle or last quarter of the arc and the hand does not 
approach full pronation, a 20 percent evaluation is assigned.  

Ratings are also available for ulnar and radial bone 
impairment.  Impairment of the ulna is rated under DC 5211.  
38 C.F.R. § 4.71a.  Impairment of the radius is rated under 
DC 5212.  Id.  In light of the Veteran's medical history, his 
disability did not involve an ulnar or radial bone injury.  
As a result, these Diagnostic Codes are not applicable.

In this regard, based on the Veteran's April 2008 VA 
examination report and his February 2005 and July 2005 VA 
treatment records, the Veteran has not been shown to have 
ankylosis of the wrist, impairment of the ulna, impairment of 
the radius, or impairment of supination and pronation.  In 
fact, the April 2008 VA examination found his left wrist to 
have dorsiflexion to 50 degrees with pain at 50 degrees, 
palmer flexion to 60 degrees with pain at 60 degrees, radial 
deviation to 15 degrees with pain at 15 degrees, and ulnar 
deviation to 40 degrees with pain at 40 degrees.  During 
passive range of motion testing, the Veteran was shown to 
have dorsiflexion to 70 degrees, palmer flexion to 80 
degrees, radial deviation to 20 degrees and ulnar deviation 
to 45 degrees.  There was no change in function noted with 
repetitive range of motion testing and the Veteran had 
negative Tinel and Phalen signs.  Based on the passive range 
of motion findings, the Veteran had normal range of motion of 
the wrist.  See 38 C.F.R. §4.71, Plate I.

These findings do not indicate that the Veteran's joint was 
immobile or fixed in place.  Ankylosis is defined as 
"immobility and consolidation of a joint due to disease, 
injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis 
is "stiffening or fixation of a joint as the result of a 
disease process, with fibrous or bony union across the 
joint," citing Stedman's Medical Dictionary 87 (25th ed. 
1990).  

The VA examiner found the Veteran's surgical scar from the 
ganglion cyst removal operation to be well healed and 
nontender and noted that there was no attachment, no loss of 
underlying tissue and no evidence of any type of recurrent 
subcutaneous lesion around the scar.  

The Veteran also underwent an X-ray of his left wrist during 
the April 2008 VA examination, the results of which showed he 
had mild degenerative changes of the first carpal metacarpal 
joint.  However, the examiner also noted that the bones and 
joints of the left wrist are otherwise unremarkable.  She 
further concluded that there was no medical evidence to 
suggest that the Veteran's medical history of having a 
ganglion cyst removed would lead to degenerative joint 
disease of the wrist. 

Therefore, the Board finds that the Veteran is not entitled 
to a higher or separate evaluation under Diagnostic Codes 
5211, 5212, 5213, and 5214.  

Additionally, as the record contains no evidence showing that 
the Veteran is entitled to a higher rating for his service-
connected post-operative ganglion cyst of the left wrist at 
any point during the instant appeal, no staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Thus, the Board finds that the current 10 percent evaluation 
is appropriate for the entirety of the rating period.  38 
C.F.R. § 4.71a, Diagnostic Code 5215.  

The Board has also considered, along with the scheduler 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
38 C.F.R. 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  However, an increased evaluation for the Veteran's 
service-connected post-operative ganglion cyst of the left 
wrist is not warranted on the basis of functional loss due to 
pain or weakness in this case, as the Veteran's symptoms are 
contemplated by the 10 percent rating already assigned.  In 
this regard, the Board observes that the Veteran complained 
of constant swelling, numbness and weakness in his left 
wrist.  The Veteran denied any instances of fatigability 
explaining that he "just tries to not use the wrist," and 
he also denied any flare-ups stating that these symptoms are 
constant.  However, the effect of the weakness, numbness and 
pain in the Veteran's post-operative ganglion of the left 
wrist are contemplated in the currently assigned 10 percent 
disability evaluation under Diagnostic Code 5215.  Indeed, 
the April 2002 rating decision, the January 2004 SOC, and the 
April 2005, May 2006, May 2007, and January 2010 SSOCs 
specifically contemplated this pain, numbness and functional 
loss in the grant of the 10 percent disability evaluation 
under Diagnostic Code 5215.  The Veteran's complaints do not, 
when viewed in conjunction with the medical evidence, tend to 
establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  Although the April 2008 VA examiner noted that 
there was evidence of pain following range of motion testing, 
he also stated that the Veteran's effort in range of motion 
was questionable, and there was no change in function noted 
upon repetitive motion.  

II.	Extraschedular Consideration

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describes the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
scheduler evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available scheduler evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The VA examiner noted that the Veteran has been unemployed 
since 1988.  However, the Veteran has never asserted that he 
is unable to work as a result of his left wrist disorder.  
While he complained that his wrist felt weak and affected how 
he conducted certain daily activities, as well as his ability 
to bowl and play golf, the contention that he had been 
rendered unemployable as a result of his left wrist disorder 
was never raised.  In addition, the objective evidence does 
not show that the Veteran is unable to obtain any form of 
employment as a result of his left wrist disorder.  The Board 
therefore finds that the schedular evaluation for the 
Veteran's left wrist disorder is not inadequate.  His 
complained of symptoms are those contemplated by Diagnostic 
Code 5215 and there are no symptoms left uncompensated or 
unaccounted for by the assignment of a schedular rating.  It 
does not appear that the Veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  In other words, he 
does not have any symptoms from his service-connected 
disorder that are unusual or different from those 
contemplated by the schedular criteria.  The Board finds the 
available schedular evaluations for the Veteran's service-
connected post-operative ganglion cyst removal to be 
adequate.  Referral for extraschedular consideration is not 
warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

Therefore, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an increased 
evaluation for his post-operative ganglion cyst of the left 
wrist.  

III.	The VCAA

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's claim.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the 
Court held that, upon receipt of an application for a service 
connection claim, VA is required to review the evidence 
presented with the claim and to provide the claimant with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.  

A letter dated in July 2003 satisfied the duty to notify 
provisions concerning increased rating claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
Veteran's claim was subsequently readjudicated in the January 
2004 Statement of the Case (SOC), as well as the April 2005, 
May 2006 and May 2007 Supplemental Statements of the Case 
(SSOCs).  The Veteran received notice of the Court's decision 
in Dingess in the March 2008 letter; after the initial 
adjudication and multiple readjudications of the Veteran's 
claim.  Although this letter was not sent prior to initial 
adjudication and multiple readjudications of the Veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice and was provided nearly 
two years to respond with additional argument and evidence 
and the claim was readjudicated and an additional SSOC was 
provided to the Veteran in January 2010.  See Prickett v. 
Nicholson 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's 
claim.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to his claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

Concerning the April 2008 VA examination obtained upon 
remand, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  The April 2008 VA examination report 
reflects that the examiner reviewed the Veteran's complete 
claims file, to include his service treatment records and VA 
treatment records.  In assessing the level of disability of 
the Veteran's service-connected left wrist disorder, the 
examiner reviewed the Veteran's medical history, recorded his 
current complaints, and conducted an appropriate physical 
examination before rendering an appropriate diagnosis and 
opinion consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the Veteran's 
claim can be adjudicated on the evidence of record.  See 38 
C.F.R. § 4.2 (2009).  The Veteran and his representative have 
not contended otherwise.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).




ORDER

An evaluation in excess of 10 percent for post-operative 
ganglion cyst of the left wrist is denied.  





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


